DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
In the preliminary amendment filed on October 31, 2019, claims 1-17 have been amended.  Therefore, claims 1-17 are currently pending for examination. 

Information Disclosure Statement
The IDS filed on 11/21/2019 and 10/31/2019 have been considered.

Claim Objections
Claims 1-17 are objected to because of the following informalities: 
Claim 1 recites "authentication arrangement" which is supposed to be “authentication device”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 17 recites “Use of an authentication arrangement …”. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim 1 limitation “a control means”;
Claim 4 limitation “a transmission and reception means”;
Claim 6 limitation “a storage means”;
Claim 14 limitation “retaining means”; and
Claim 15 limitation “fastening means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 4, 6, 14 and 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 4 limitation “a transmission and reception means”; see para 66, passive transponders.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“an immobilize transponder means” in claim 1 and claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 limitation “a control means”; 
Claim 6 limitation “a storage means”; 
Claim 14 limitation “retaining means”; and 
Claim 15 limitation “fastening means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 4 recites “these” in line 4. It is unclear what “these” are being referred.
Claim 5 recites “can be adapted”. It is unclear the limitation is required because of the optional term “can be”.
Claim 8 recites “preferably designed as”. It is unclear the limitation is required because of the optional term “preferably”.
Claim 10 recites the abbreviation “LF” and “HF”. Claim 16 recites the abbreviations “BLE” and “WLAN” without definitions.
Claims 8, 9, 11, 12 and 16 recite “designed as” which is supposed to be “configured” because a utility patent is not a design patent.
The dependent claims 2-17 are also rejected since they depend from the rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tessier et al. (Tessier: US 2011/0291797)
Regarding Claim 1, Tessier teaches authentication arrangement for a motor vehicle, wherein the authentication arrangement comprises: 
an immobilize transponder means for deactivating an engine immobilizer of the motor vehicle (Fig. 2, 45 and 8 and para 34, the bypass module 2 demodulates the RF signal transmitted from the immobilizer 8 and the microcontroller 32 analyses and decodes the signal containing the security information request. Subsequently, the bypass module 2 Answers 58 the security information request of the immobilizer 8 and Returns 60 the appropriate information requested by immobilizer 8, such as a code … to thus permit the remote start of a vehicle), 
Fig. 1-2, 22 and 4 and para 24, RF), 
a control means coupled with the first reception device and with the immobilize transponder means for evaluating radio communication, which is received by the first reception device, and for outputting control instructions to the immobilize transponder means (Fig. 2, 32, 39 and para 34, a serial data communication link connects the remote starter 4 and the bypass module 2 such that a data command may alternatively Activate 54 the bypass module 2. It is at this point that the bypass module 2 enters Read 56 mode and waits to receive the security information requests of the immobilizer 8. In particular, the bypass module 2 demodulates the RF signal transmitted from the immobilizer 8 and the microcontroller 32 analyses and decodes the signal containing the security information request. Subsequently, the bypass module 2 Answers 58 the security information request of the immobilizer 8 and Returns 60 the appropriate information requested by immobilizer 8), 
wherein the immobilize transponder means is switchable at least between an active operating state, which causes the deactivation of the engine immobilizer, and an inactive operating state (par 34, a data command may alternatively Activate 54 the bypass module 2. It is at this point that the bypass module 2 enters Read 56 mode and waits to receive the security information requests of the immobilizer 8. In particular, the bypass module 2 demodulates the RF signal transmitted from the immobilizer 8 and the microcontroller 32 analyses and decodes the signal containing the security information request. Subsequently, the bypass module 2 Answers 58 the security information request of the immobilizer 8 and Returns 60 the appropriate information requested by immobilizer 8, such as a code, a challenge response, or a response based on the encrypted function output of a code and a challenge response), 
para 34, …a data command may alternatively Activate 54 the bypass module 2. It is at this point that the bypass module 2 enters Read 56 mode and waits to receive the security information requests of the immobilizer 8. In particular, the bypass module 2 demodulates the RF signal transmitted from the immobilizer 8 and the microcontroller 32 analyses and decodes the signal containing the security information request. Subsequently, the bypass module 2 Answers 58 the security information request of the immobilizer 8 and Returns 60 the appropriate information requested by immobilizer 8). 

Regarding Claim 3, Tessier teaches authentication arrangement according to claim 1, wherein the immobilize transponder means comprises a crypto-chip transponder (para 26, microcontroller 32 executes encryption algorithms needed to intereact with the immobilizer). 

Regarding Claim 4, Tessier teaches authentication arrangement according to claim 3, wherein the crypto-chip transponder has a virtualized crypto-chip which is coupled to a transmission and reception means and acts together with these as a crypto-chip transponder (Fig. 2, 32, 39 and 45 and para 26, microcontroller 32 executes encryption algorithms needed to interact with the immobilizer and para 32, The bypass module 2 is thus capable of emulating a variety of security codes and challenge responses of different vehicle transponders 26. Since the module emulates the encrypted transponder communications, it is a virtualized crypto-chip). 

Regarding Claim 5, Tessier teaches authentication arrangement according to claim 4, wherein the crypto-chip transponder is set up in a configurable manner, wherein by means of configuration of the crypto-chip transponder the authentication arrangement for deactivating the engine immobilizer of a selected vehicle type and/or a selected vehicle model is adaptable (para 32, These programming methods, along with the capability of the microcontroller 32 to recognize and reproduce the different RF modulation and demodulation schemes of different vehicles 10 in which the bypass module has been installed, advantageously permits the bypass module 2 to be installed in different vehicle types) and/or 
in that the first reception device is set up in a configurable manner, wherein by means of the configuration of the first reception device the authentication arrangement can be adapted to receive predetermined signals. 

Regarding Claim 6, Tessier teaches authentication arrangement of claim 1, wherein verification data are deposited on a storage means of the control means (para 26, security information 38 is stored on a programmable memory 39, such as an EEPROM memory, located on the bypass module 2 or on the microcontroller 32) or a storage means connected to the control means for verification by the control means, of whether a radio signal received by the reception device is to be regarded as the predetermined control signal. 

Regarding Claim 8, Tessier teaches authentication arrangement according to claim 1, wherein the authentication arrangement has a transmission and reception device, preferably designed as an LF and/or HF interface, which is set up for wireless communication of the authentication arrangement with a vehicle-side control unit for wireless data exchange between para 26, The microcontroller 32 processes data received from the RF interface 34 … needed to interact with the immobilizer 8 and the vehicle's main computer 24 and see also para 34). 

Regarding Claim 9, Tessier teaches authentication arrangement according to claim 8, wherein the transmission and reception device is designed configurably wherein the authentication arrangement by means of configuration of the transmission and reception device is configurable for wireless data exchange with a vehicle-mounted control unit of a selected vehicle type and/or a selected vehicle mode (para 32, These programming methods, along with the capability of the microcontroller 32 to recognize and reproduce the different RF modulation and demodulation schemes of different vehicles 10 in which the bypass module has been installed, advantageously permits the bypass module 2 to be installed in different vehicle types. The bypass module 2 is thus capable of emulating a variety of security codes and challenge responses of different vehicle transponders 26 needed to bypass a variety of immobilizers located on different vehicle model types). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tessier in view of Zanetta et al. (Zanetta: US 2016/0279500 A1).
Regarding Claim 2, Tessier teaches authentication arrangement according to claim 1, but does not explicitly teach wherein the immobilize transponder means has an active transponder, which is switchably coupled to a power supply, and that the switching state of the power supply is switched by means of the control means for switching the immobilize transponder means at least between its inactive operating state and its active operating state. 
However, the preceding limitation are known in the art of transponder devices. Zanetta teaches an active transponder, which is switchably coupled to a power supply, and that the switching state of the power supply is switched by means of the control means for switching the immobilize transponder means at least between its inactive operating state and its active operating state (para 36, to reduce electric power consumption, it is generally in rest mode. In the embodiment shown in FIG. 1, each transponder module 10 can mainly be activated when it receives the activation and synchronization command and  para 48, The transponder module may be of the active type with a battery for the electrical powering of the electronic components of the transponder module. To reduce the electric power consumption of the transponder module, a power handling unit 18 may be provided. ... The power handling unit can manage the electric power supply to the electronic components of the module. Normally, power handling unit 18 can operate the electric power supply on reception by the transponder module of an activation and synchronization command).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide power supply to an active transponder as taught by Zanetta as a known implementation in the base device of transponder with the predictable result of supplying power to transmit the response.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tessier in view of Mickle et al. (Mickle: US 2007/0176752 A1).
Regarding Claim 7, Tessier teaches authentication arrangement according to any of the claim 1, but does not explicitly disclose wherein the control means comprises a timer or that the control means is coupled to a timer, and that the control means is arranged after a predetermined maximum active time of the immobilize transponder means to switch the immobilizer transponder means to its inactive operating state. 
However, the preceding limitation are known in the art of transponder devices. Mickle teaches a power management for active transponder (abstract) and wherein the control means comprises a timer or that the control means is coupled to a timer, and that the control means is arranged after a predetermined maximum active time of the immobilize transponder means to switch the immobilizer transponder means to its inactive operating state (para 34, the buffer device 20 generates a DC wake-up signal and provides the DC wake-up signal to the sleep input (pin) of the associated processing unit 25. The DC wake-up signal causes the processing unit 25 to move from the inactive, sleep state to its active state. … In the active state, the processing unit 25 is able to perform any action that is required by the received commands, such as waking up after some predetermined period of time), the processing unit 25 can return to an inactive, sleep state until subsequently woken up as described herein. The buffer device 20 may be any type of device that includes electronic circuitry for performing the functionality just described.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mickle in order to reduce the power consumption of transponder (Mickle: para 2).

Claims 10-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tessier in view of Van Wiemeersch et al. (US 2015/0363988 A1)
Regarding Claim 10, Tessier teaches authentication arrangement according to claim 1, but does not explicitly disclose wherein the first reception device comprises an LF interface and/or an HF interface. 
However, the preceding limitation is known in the art of vehicular communication devices. In the same field of endeavor, Van Wiemeersch teaches a mobile communication device operates to provide commands to the vehicle and to receive information from the vehicle through the sleeve (para 8). Such commands include the remote start (para 32, remote start button 56 and para 37). Van Wiemeersch further teaches wherein the first reception device comprises an LF interface and/or an HF interface (Fig. 1, NFC communication 42, and para 25, NFC communication is 13.56 MHz).


Regarding Claim 11, Tessier teaches authentication arrangement according to claim 1, but does not explicitly disclose wherein the first reception device is designed as a Bluetooth low-energy interface (BLE interface). 
However, the preceding limitation is known in the art of vehicular communication devices. In the same field of endeavor, Van Wiemeersch teaches a mobile communication device operates to provide commands to the vehicle and to receive information from the vehicle through the sleeve (para 8). Such commands include the remote start (para 32, remote start button 56 and para 37). Van Wiemeersch further teaches wherein the first reception device comprises an LF interface and/or an HF interface (Fig. 1, NFC communication 38 and para 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van Wiemeersch in order to harvest energy and/or charge the battery (Van Wiemeersch: para 24-25).

Regarding Claim 12, the combination of Tessier and Van Wiemeersch teaches authentication arrangement according to claim 10, wherein the authentication arrangement is designed as a portable ID transmitter and/or the authentication arrangement is designed as a mechanical motor vehicle key with at least one key bit (Tessier: para 35, non-transponder vehicle key with bypass module performs as transponder vehicle key). 

Regarding Claim 13, Tessier teaches authentication system for a motor vehicle, comprising an authentication arrangement according to claim 12, a base station having a transmission device for transmitting the predetermined control signal, a radio device which is arranged at the base station and coupled to the transmission device, wherein the radio device is adapted to receive an activation signal and to cause a transmission of the predetermined control signal by means of the transmission device of the base station for switching the immobilize transponder means to its active operating state (Para 24, a user operated remote transmitter 16 comprising a transmitter antenna 18 for signalling an ignition command over radio frequency (RF) signal 20 to a remote vehicle starter 4 comprising a receiver antenna 22 and para 34). 
Tessier does not explicitly disclose switching the immobilize transponder means to its active operating state after a check of the activation signal has confirmed an authorization.
However, the preceding limitation is known in the art of vehicular communication devices. Van Wiemeersch teaches a mobile communication device operates to provide commands to the vehicle and to receive information from the vehicle through the sleeve (para 8). Such commands include the remote start (para 32, remote start button 56 and para 37).
Van Wiemeersch further teaches a base station having a transmission device for transmitting the predetermined control signal, a radio device which is arranged at the base station and coupled to the transmission device, wherein the radio device is adapted to receive an activation signal and to cause a transmission of the predetermined control signal by means of the transmission device of the base station for switching the immobilize transponder means to its active operating state (para 32, remote start button 56 and para 37) after a check of the activation signal has confirmed an authorization (para 33, The communications/instructions from the phone 14 to the sleeve 16 are through Bluetooth.RTM. 38, 40 or NFC 42. While Bluetooth.RTM. communication requires encrypting data and para 31, A Bluetooth.RTM. pair uses, between the respective devices, an optional pre-shared key authentication and encryption algorithms widely considered acceptably strong when correctly used. During Bluetooth.RTM. pairing the devices mutually authenticate each other using a passkey and set up a link key for later authentication.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van Wiemeersch in order to enhance the security of the system (Van Wiemeersch: para 31).

Regarding Claim 16, the combination of Tessier and Van Wiemeersch teaches authentication system according to claim 13, wherein the radio device is designed as a Bluetooth interface, as a BLE interface and/or as a WLAN interface (Van Wiemeersch: FIG. 1, 40, 38, 37). 

Regarding Claim 17, the combination of Tessier and Van Wiemeersch teaches use of an authentication arrangement according to claim 12 for temporarily providing access to a motor vehicle functionality of a motor vehicle which is coupled functionally to the authentication arrangement by transmitting a predetermined control signal to the authentication arrangement for activating an immobilize transponder means, such that the engine immobilizer of the motor vehicle is disabled (Tessier: para 34, The remote starter 4 receives a start 52 command from the user 12, which in turn sends a start signal to the vehicle main computer 24 to engage ignition. …  a serial data communication link connects the remote starter 4 and the bypass module 2 such that a data command may alternatively Activate 54 the bypass module 2. It is at this point that the bypass module 2 enters Read 56 mode and waits to receive the security information requests of the immobilizer 8. In particular, the bypass module 2 demodulates the RF signal transmitted from the immobilizer 8 and the microcontroller 32 analyses and decodes the signal containing the security information request. Subsequently, the bypass module 2 Answers 58 the security information request of the immobilizer 8 and Returns 60 the appropriate information requested by immobilizer 8, …. The present invention, therefore, emulates a vehicle key 28 bearing a transponder 26 to thus permit the remote start of a vehicle.)
 and/or releasing the predetermined control signal for transmission to the authentication arrangement by a decentralized infrastructure for activating the immobilize transponder means, such that the engine immobilizer of the motor vehicle is disabled.

Allowable Subject Matter
Claims 14-15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112 rejections and/or objections set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The 

/Nay Tun/Primary Examiner, Art Unit 2687